UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 81.8% COMMUNICATIONS – 2.0% KDDI Corp. $ CONSUMER DISCRETIONARY – 5.9% Adidas A.G. - ADR Compass Group PLC Lennar Corp. - Class A CONSUMER STAPLES – 9.1% Diageo PLC - ADR General Mills, Inc. Unilever N.V. Walgreen Co. ENERGY – 11.2% Cameco Corp. Canadian Natural Resources Ltd. 78 Royal Dutch Shell PLC - ADR - A Shares Royal Dutch Shell PLC - ADR - B Shares Talisman Energy, Inc. Transocean Ltd. FINANCIALS – 13.8% Banco Santander S.A. - ADR Bank of America Corp. DBS Group Holdings Ltd. DBS Group Holdings Ltd. - ADR Erste Group Bank A.G. Mitsubishi UFJ Financial Group, Inc. - ADR MS&AD Insurance Group Holdings ORIX Corp.* Uranium Participation Corp.* HEALTH CARE – 5.0% AbbVie, Inc. Daiichi Sankyo Co., Ltd. Daiichi Sankyo Co., Ltd. - ADR Medtronic, Inc. Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS– 8.5% General Dynamics Corp. $ Nidec Corp. Oshkosh Corp. Toshiba Corp. TOTO Ltd. MATERIALS – 10.8% Centamin PLC* Centerra Gold, Inc. Dundee Precious Metals, Inc.* Givaudan S.A. Kinross Gold Corp. Toray Industries, Inc. Vallourec S.A. TECHNOLOGY – 14.2% eBay, Inc.* EMC Corp. Microsoft Corp. Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. UTILITIES – 1.3% AES Corp. TOTAL COMMON STOCKS (Cost $26,411,285) Principal Amount CORPORATE BONDS – 10.4% $ Arch Coal, Inc. 9.875%, 6/15/20191 Bill Barrett Corp. 7.625%, 10/1/20191 Dendreon Corp. 2.875%, 1/15/20162 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ EXCO Resources, Inc. 7.500%, 9/15/20181 $ Goodrich Petroleum Corp. 8.875%, 3/15/20191 TOTAL CORPORATE BONDS (Cost $3,667,748) Number of Shares EXCHANGE-TRADED FUNDS – 2.0% UTILITIES – 2.0% ETFS Platinum Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $690,774) SHORT-TERM INVESTMENTS– 5.5% Federated Prime Obligations Fund - Institutional Shares, 0.020%3 TOTAL SHORT-TERM INVESTMENTS (Cost $1,939,635) TOTAL INVESTMENTS – 99.7% (Cost $32,709,442) Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 Callable. 2 Convertible security. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Aristotle International Equity Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value Cash and Other Assets in Excess of Liabilities – 100.0% $ TOTAL NET ASSETS – 100.0% $ See accompanying Notes to Schedule of Investments. Aristotle Funds NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Note 1 – Organization Aristotle/Saul Global Opportunities Fund (the ‘‘Saul Global Opportunities Fund’’) and Aristotle International Equity Fund (the “International Equity Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Saul Global Opportunities Fund is a diversified Fund and the International Equity Fund is a non-diversified Fund. The Saul Global Opportunities Fund’s primary investment objective is to maximize long term capital appreciation and income.Prior to January 17, 2014, the Fund was known as Aristotle/Saul Opportunity Fund.The Fund commenced investment operations on March 30, 2012. The International Equity Fund’s primary investment objective is to seek long-term capital appreciation.The Fund commenced investment operations on March 31, 2014. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own. To complete such a transaction, the Fund must borrow the security to make delivery to the buyer. The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement. The price at such time may be more or less than the price at which the security was sold by the Fund. Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense. To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense. The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss. The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Aristotle Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At March 31, 2014, gross unrealized appreciation and depreciation on investments, based on cost for federal income tax purposes were as follows: Saul Global Opportunities Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. Aristotle Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The International Equity Fund commenced operations on March 31, 2014, and only held cash at period end.The following is a summary of the inputs used, as of March 31, 2014, in valuing the Saul Global Opportunities Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Investments Common Stocks* $ $
